

Exhibit 10.1
FIRSTENERGY SOLUTIONS CORP. REPLACEMENT
2017 LONG-TERM INCENTIVE PROGRAM (LTIP)




For employees of FirstEnergy Solutions Corp. and its subsidiaries (“FES” or
“Company”), this FirstEnergy Solutions Corp. Replacement 2017 Long-Term
Incentive Program (“LTIP”) supersedes and replaces their participation in the
FirstEnergy Corp. 2015 Incentive Compensation Plan, (“FE ICP”), which was
effective May 19, 2015. While no additional grants will be made to FES employees
under the FE ICP, any awards previously issued under the FE ICP and/or the
FirstEnergy Corp. 2007 Incentive Compensation Plan shall continue in full force
and effect.


PURPOSE OF PROGRAMS
The LTIP provides cash incentive awards to employees of FES whose contributions
support the successful achievement of Financial and Operational Key Performance
Indicators (“KPIs”) of FES.


ELIGIBILITY
The FES Board of Directors may, from time to time, select FES non-represented
full-time employees to participate in the LTIP. Upon the recommendation of the
FES Board of Directors, the FirstEnergy Board of Directors will review and make
the final selection regarding participation for anyone who is a Section 16
Insider.
To be eligible, newly hired employees must be on the payroll prior to February
15th of the applicable performance period. Employees transferring to the Company
from another FirstEnergy Corp. affiliate may be eligible for a full award or a
pro-rated award as determined by the FES Board of Directors.
Eligible employees who voluntarily resign during the performance period (other
than retirement under the provisions of the FirstEnergy Corp. Master Pension
Plan – “Pension Plan”) or are discharged for cause at any time during a plan
year forfeit payment due under their LTIP award. An eligible employee who
accepts a position with another affiliate of FirstEnergy Corp. prior to receipt
of any payment under the LTIP, shall forfeit their entire award hereunder, but
shall be issued a new award for the applicable Performance Period under either
the FirstEnergy Corp. 2015 Incentive Compensation Plan or the FirstEnergy
Nuclear Operating Company Replacement 2017 Long-Term Incentive Program. An
eligible employee who accepts a position with another affiliate of FirstEnergy
Corp. after receipt of any payment, shall forfeit any further payment hereunder,
but shall be considered for a pro-rated award for the applicable Performance
Period under either the FirstEnergy Corp. 2015 Incentive Compensation Plan or
the FirstEnergy Nuclear Operating Company Replacement 2017 Long-Term Incentive
Program.
PERFORMANCE PERIOD
The performance period for the LTIP will be January 1, 2017 through December 31,
2017, unless otherwise determined by the FES Board of Directors.


KEY PERFORMANCE INDICATORS (KPIs)


There are two categories of the 2017 KPI performance measures used in the LTIP:
a) the safety and business unit KPI goals (“Operational KPI Goals”) and b) the
FES and business unit KPI goals related to financial metrics (“Financial KPI
Goals”). The KPI Goals are intended to drive the Company’s financial success and
the nature, number, weighting and targeted achievement levels of the KPIs are at
the discretion of the FES Board of Directors, with the approval of the
FirstEnergy Compensation Committee (“Committee”).




Page 1



--------------------------------------------------------------------------------




For the 2017 performance period, payment of LTIP awards is contingent upon FES’
level of achievement compared against pre-determined performance goals based on
the following KPIs:
 
Financial - FES, Fossil and Nuclear O&M and Capital Spend
Safety - FES, Fossil & FENOC OSHA incident rate
Nuclear Unit Capability Factor



LTIP INCENTIVE CALCULATION


The incentive target opportunity is determined by multiplying the employee’s
base salary (effective as of March 1 of the plan year, as identified in SAP) by
one-third1 (1/3) of his/her LTIP target percentage(s). LTIP awards will be
determined based on the achievement of the underlying KPIs. Each KPI will have a
Threshold, Target and Stretch target opportunity with points associated with
each level of achievement. Threshold is determined as 50% of the target
opportunity, and stretch is determined as 200% of the target opportunity. Awards
are then calculated based on applied KPI weightings as previously approved by
the Committee. The total number of points accumulated for the underlying KPIs
will determine the percentage by which the employee’s incentive target
opportunity is multiplied to obtain the amount of award, as set forth in the
illustrations in Appendix A.


The base salary used in the calculation does not include any other forms of
income received during the calendar year (e.g., any types of bonuses, incentive
compensation (including the Short-Term Incentive Program, pay adders, licenses
or bonuses associated with a license, overtime paid, etc.).


LTIP PAYMENTS


LTIP awards for a given performance period will be paid in cash as follows:
•
50% of the award earned for results for the first and second quarter of the
performance period will be calculated and paid no later than the last day in
August.

•
50% of the award earned for the results for the third quarter of the performance
period will be calculated and paid on or about December 1st.

In March 2018, the results will be recalculated for the entire performance
period and the participant will be paid the difference in what was paid in the
quarterly payments during the course of the plan year and the award amount
recalculated in March 2018. If the participant was provided quarterly payments
in excess of the award amount for the entire performance period, then any
overpayment shall be deducted from the participant’s FENOC Short Term Incentive
Plan (“STIP”) award. Any overpayment in excess of the amount of the
participant’s STIP award shall be forgiven.


1Multiplying an employee’s LTIP target percentage(s) by one-third is to take
into account the outstanding awards previously issued to the employee under the
FE ICP, and to adjust for the change from a three-year cycle to a one-year
cycle.
















Page 2



--------------------------------------------------------------------------------






SEPARATION OF EMPLOYMENT
Prorated LTIP awards will be paid to eligible employees who have separated
employment during the program year due to retirement in accordance with the
provisions of the Pension Plan, disability, death, the sale of a facility in
which the employee has accepted a job offer from the purchasing entity or under
conditions for which the employee qualifies and elects benefits under the
FirstEnergy Severance or Executive Severance Benefits Plan, or any replacement
for either plan. Awards will also be paid to eligible employees who have worked
during the performance period (assuming they meet all of the eligibility rules)
and separated on or after January 1, 2018. Any quarterly payment which has not
yet been paid to the participant upon their separation of employment will be
held until March 2018 where it will be subject to the recalculation for the
entire performance period. A participant will be required to repay any
overpayment as a result of the recalculation.
TRANSFER TO A NON-ELIGIBLE POSITION
An employee transferring from a plan-eligible position to a position that is not
plan eligible, will receive a prorated payout based on full months worked in the
performance year. The employee’s base salary in effect on March 1 of the plan
year will be used to calculate the award. Any quarterly payment which has not
yet been paid to the participant upon their transfer to a non-eligible position
will be held until March 2018 where it will be subject to the recalculation for
the entire performance period. A participant will be required to repay any
overpayment as a result of the recalculation.
ADJUSTMENTS TO LTIP AWARDS
The FES Board of Directors, together with the Committee, retain the discretion
to adjust the LTIP payouts downward regardless of the Company’s actual
performance against the Company Financial and Operational KPIs, either on a
formula or discretionary basis or a combination of the two, as the FES Board of
Directors and Committee determine in their joint discretion.


PROGRAM PARAMETERS


The program does not constitute a contract between the Company and any employee
nor should anything contained in the program be deemed to give any employee any
right to be retained in the employ of the Company or to interfere with the right
of the Company to discharge any employee at any time and to treat the employee
without regard to the effect which such treatment might have upon the employee
as a participant in the program.
All awards paid under this program shall at all times constitute general
unsecured liabilities of the Company, payable out of its own general assets. In
no event shall the Company be obliged to reserve any funds or assets to secure
the payment of such amounts and nothing contained in the program shall confer
upon the participant the right, title or interest in any assets of the Company.
The program is not a covered program under the Employee Retirement Income
Security Act of 1974 (ERISA); no contributions are required by employees under
this program.


DISCRETIONARY ACTION


If the Company files for bankruptcy, any discretionary action or decision which
would be made by the Committee or jointly by the Committee and the FES Board of
Directors hereunder will, after any such bankruptcy filing, be made solely by
the FES Board of Directors.


PROGRAM QUESTIONS




Page 3



--------------------------------------------------------------------------------




The program is administered by the FES Board of Directors.


Questions regarding the LTIP should be directed to the Executive Compensation
Team of the Corporate Human Resources Department.


Questions related to Operational / Departmental KPIs should be directed to the
employee’s local management or their local Human Resources representative.


PROGRAM MODIFICATION OR TERMINATION


The program may be amended or terminated at any time by the FES Board of
Directors and the Committee during the program year. If it is determined that
significant unusual events occurred that impacted FES’s financial metrics but do
not truly reflect its achieved operating results, then the FES Board of
Directors with the approval of the Committee may, at its discretion during the
program year, decrease the amount of any award determined by this program or
determine that no awards will be paid.




Page 4



--------------------------------------------------------------------------------






APPENDIX A
Annual Targets for the FES-Fossil and FENOC R-LTIP
2017 Index
 
 
 
 
 
Index Score
FES Fossil and Nuclear O&M and Capital Spend ($M)
Nuclear Unit Capability Factor (UCF)
FES, Fossil & FENOC OSHA
Threshold
0.50
1,124
89.30
0.44
 
0.55
1,119
89.35
0.43
 
0.60
1,113
89.40
0.41
 
0.65
1,108
89.45
0.40
 
0.70
1,103
89.50
0.39
 
0.75
1,098
89.55
0.38
 
0.80
1,092
89.60
0.36
 
0.85
1,087
89.65
0.35
 
0.90
1,082
89.70
0.34
 
0.95
1,076
89.75
0.32
Target
1.00
1,071
89.80
0.31
 
1.05
1,066
89.85
0.29
 
1.10
1,060
89.90
0.27
 
1.15
1,055
89.95
0.26
 
1.20
1,049
90.00
0.24
 
1.25
1,044
90.05
0.22
 
1.30
1,039
90.10
0.20
 
1.35
1,033
90.15
0.18
 
1.40
1,028
90.20
0.17
 
1.45
1,022
90.25
0.15
Stretch
1.50
1,017
90.30
0.13
 
 
 
 
 
Total Points Earned
 
 
 
 
 
Payout:
 
 
 
 
Points
Payout
 
 
4.50
200%
 
4.05
200%
 
2.70
150%
 
2.25
100%
 
1.80
50%
 
0.00
0%



Page 5

